 



EXHIBIT 10.32

OFFICE BUILDING LEASE

Carlsbad Gateway Center
LANDLORD

SOUTHWEST COMMUNITY BANK, INC.
TENANT

JUNE, 2004

 



--------------------------------------------------------------------------------



 



OFFICE BUILDING LEASE

Table of Contents

             
1
  PARTIES     1  
2
  PREMISES     1  
3
  TERM     1  
4
  POSSESSION     1  
5
  BASIC RENT     2  
6
  SECURITY DEPOSIT     2  
7
  OPERATING EXPENSE ADJUSTMENTS     2  
8
  ELECTRICITY EXPENSES     4  
9
  USE     5  
10
  SIGNAGE     5  
11
  COMPLIANCE WITH LAW     5  
12
  ALTERATIONS AND ADDITIONS     5  
13
  REPAIRS     5  
14
  LIENS     6  
15
  ASSIGNMENT AND SUBLETTING     6  
16
  HOLD HARMLESS     6  
17
  SUBROGATION     6  
18
  LIABILITY INSURANCE     7  
19
  SERVICES AND UTILITIES     7  
20
  PROPERTY TAXES     7  
21
  RULES AND REGULATIONS     7  
22
  HOLDING OVER     7  
23
  ENTRY BY LANDLORD     7  
24
  RECONSTRUCTION     8  
25
  DEFAULT     8  
26
  REMEDIES IN DEFAULT     8  
27
  EMINENT DOMAIN     9  
28
  OFFSET STATEMENT     9  
29
  PARKING     9  
30
  AUTHORITY OF PARTIES     9  
31
  GENERAL PROVISIONS     10  
32
  BROKERS     11  
33
  CONDITION OF PREMISES     11  
34
  AFTER HOURS USE     11  
35
  INCORPORATION OF EXHIBITS/ADDENDA     12  

EXHIBIT A: PREMISES FLOOR PLAN (not included)
EXHIBIT B: RULES AND REGULATIONS (not included)
EXHIBIT C: PARKING RULES AND REGULATIONS (non included)
EXHIBIT D: SIGN CRITERIA (not included)

 



--------------------------------------------------------------------------------



 



OFFICE BUILDING LEASE

1. PARTIES. This Lease, dated for reference purposes only as of May 21, 2004, is
made by and between, Carlsbad Gateway Center, LLC, a California Limited
Liability Company (“Landlord”) and Southwest Community Bank, Inc , a California
Banking Corporation (“Tenant”).

2. PREMISES. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord that certain office space known as 5650 El Camino Real, Suite 130 (the
“Premises”) indicated on Exhibit “A” attached hereto and made a part hereof,
containing a rentable area of approximately Three Thousand Two Hundred Sixty
(3,260) rentable square feet. The Premises shall include any furniture, fixtures
and equipment which is presently located within the Premises. The rentable area
consists of the usable area (totaling 2,898 usable square feet) of the Premises
determined in accordance with “BOMA” standards, plus a pro rata share of the
common areas. The Premises constitutes Six point Fifty-One percent (6 51%) of
the Building (total building area is 50,071 rentable square feet) located at
5650 El Camino Real (the “Building”). The “Base Year” for purposes of Article 7
(OPERATING EXPENSE ADJUSTMENTS) shall be the calendar year 2005. This Lease is
subject to the terms, covenants and conditions herein set forth and Tenant
covenants, as a material part of the consideration for this Lease, to keep and
perform each and all of said terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of said
performance.

3. TERM. The Term of this Lease shall be for Sixty-two (62) months, commencing
as of the date when the Landlord has substantially completed improvements to the
Premises, expected to be August 1, 2004. Landlord shall notify Tenant of the
date when the Premises is available for move in, such notice shall constitute
the date of lease commencement (the “Commencement Date”). Tenant shall have
access to the Premises prior to delivery for the purpose of installing Tenant’s
phone and computer cabling.

     (a) Extension Option. Provided that Tenant is not in default of any
monetary or material non-monetary provision of this Lease at the time of
exercise of an option to extend provided herein or at any time thereafter prior
to the commencement of the applicable “Option Term” (as hereinafter defined),
Tenant shall have the option to extend the Term of this Lease for two (2)
additional terms of Sixty (60) months, such period being referred to herein as
an “Option Term”, only by giving Landlord written notice at least two hundred
seventy (270) days before the expiration of the then applicable Term. All of the
terms, covenants, conditions, provisions and agreements applicable to the
initial Term shall be applicable to the Option Term, except that the Basic Rent
payable during the Option Term shall be equal to the fair market rental rate or
rates for comparable buildings (considering size, age, quality, utility,
location, access, improvements and amenities) located within the general
geographic location of the Project, as reasonably determined by Landlord. In
determining the fair market rental rate, Landlord shall take into account recent
leases within the Building. Landlord shall, upon receipt of Tenant’s notice
provided for above and at least four (4) months prior to the expiration of the
original Term, notify Tenant in writing of its determination of the fair market
rental rate or rates and the Basic Rent for the Option Term. Within ten
(10) days after such notice is given, Tenant may elect in written notice to
Landlord either to (i) accept such Basic Rent for the Option Term as determined
by Landlord, or (ii) terminate this Lease as of the expiration of the original
Term, or (iii) provide Landlord with Notice that it elects to appoint an
independent licensed appraiser to conduct an independent evaluation of the fair
market rental rate for comparable offices. Tenant shall have thirty (30) days to
complete the appraisal. Tenant shall then Notify Landlord of its intent to
accept Landlord’s determination of fair market rent or object to the Landlord’s
determination thereof. If the difference between the Landlord’s determination is
less than 5%, then Landlord’s determination of fair market rental rate shall be
the rate used during the Option Term. However, if the difference between
Landlord’s estimate of fair market rental rate and that made by the appraiser is
5% or greater, then Landlord may (i) accept the appraiser’s determination of
fair market rent rate, or (ii) appoint a second independent licensed appraiser
to reconcile the two opinions of value, which reconciliation shall be completed
within Thirty (30) days, and the reconciled amount shall be the fair market
rental rate. Tenant’s failure to make a written elections strictly in accordance
with the preceding sentences shall be deemed to be an acceptance of the Basic
Rent as determined by Landlord. Time is of the essence with respect to Tenant’s
exercise of the option to extend the Term of this Lease provided herein. The
option to extend the Term pursuant hereto by the Option Terms shall be personal
to the original Tenant signatory to this Lease and shall not be exercisable by
or for the benefit of any assignee or subtenant of Tenant other than an assignee
in connection with a permitted assignment: pursuant to Article 15 below. All
references in this Lease.

4. POSSESSION. If Landlord, for any reason whatsoever, cannot deliver possession
of said Premises to Tenant at the commencement of the term hereof, this Lease
shall not be void or voidable, nor shall Landlord be liable to Tenant for any
loss or damage resulting therefrom, nor shall the expiration date of the above
term be in any way extended, but in that event all rent shall be abated during
the period between the commencement of said term and the time when Landlord
delivers possession.

Page 1 of 12

 



--------------------------------------------------------------------------------



 



5. BASIC RENT. Tenant shall pay to Landlord, without prior notice or demand, on
or before the first day of the month during the term, “Basic Rent” according to
the following rent schedule:

                                              Dollars Per       Monthly    
Annual     Rentable S.F.   Period   Basic Rent     Basic Rent     Per Month  
Month 1
  $ 5,053.00       —     $ 1.55  
Months 2-3
  Free of Base Rent                
Months 4-12
  $ 5,053.00     $ 45,477.00     $ 1.55  
Months 13-24
  $ 5,248.60     $ 62,983.20     $ 1.61  
Months 25-36
  $ 5,476.80     $ 65,721.60     $ 1.68  
Months 37-48
  $ 5,672.40     $ 68,068.80     $ 1.74  
Months 49-62
  $ 5,900.60     $ 70,807.20     $ 1.81  

Basic Rent for any period during the term hereof which is for less than one
(1) month shall be a prorated portion of the monthly installment herein, based
upon a thirty (30) day month Said basic rent shall be paid to Landlord, without
deduction or offset, in lawful money of the United States of America, which
shall be legal tender at the time of payment at the Office of the Building, or
to such other person or at such other place as Landlord may from time to time
designate in writing.

6. Security Deposit Upon execution of this Lease, Tenant shall deposit with
Landlord a Security Deposit in the amount of zero dollars and 00/100 ($0.00).
Landlord and Tenant agree that such amount shall remain on deposit with
Landlord. Said sum shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants, and conditions of this Lease
to be kept and performed by Tenant during the term hereof. If Tenant defaults
with respect to any provision of this Lease, including, but not limited to the
provisions relating to the payment of rent, Landlord may (but shall not be
required to) use, apply or retain all or any part of this security deposit for
the payment of any rent or any other sum in default, or for the payment of any
amount which Landlord may spend or become obligated to spend by reason of
Tenant’s default, or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default. If any portion of said
deposit is so used or applied, Tenant shall within five (5) days after written
demand therefore deposit cash with Landlord in an amount sufficient to restore
the security deposit to-its original amount and Tenant’s failure to do so shall
be a material breach of this Lease. Landlord shall not be required to keep this
security deposit separate from its general funds, and Tenant shall not be
entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it the security deposit
or any balance thereof shall be returned to Tenant (or at Landlord’s option, to
the last assignee of Tenant’s interest hereunder) at the expiration of the Lease
term. In the event of termination of Landlord’s interest in this Lease, Landlord
shall transfer said deposit to Landlord’s successor in interest.

7. OPERATING EXPENSE ADJUSTMENTS — ADDITIONAL RENT. Tenant shall pay in addition
to the Basic Rent as Additional Rent its pro rata share (the same percentage as
set forth in Article 2 hereinabove) of any increase in real estate taxes and/or
operating and maintenance expenses relating to the land and Building in which
the Premises constitute a part as follows:



  (a)   The rent adjustment shall include the amount by which real estate axes
are increased for any tax year subsequent to the Base Year of the term;
provided, however if the increase is a result of a reappraisal occasioned by the
initial completion of construction of the Building and other improvements of
which the Premises are a part, such increase shall be added to the Base Year
real estate taxes for comparison purposes as set out in Article 7.d.
hereinbelow.     (b)   The rent adjustment shall include the amount by which
direct and indirect costs of operation and maintenance are increased for any
fiscal year subsequent to the Base Year of the term.     (c)   The term “Common
Area”, as used in this Lease, shall mean all areas within the exterior
boundaries of the Premises, including the parking areas now or later made
available for the general use of Landlord and other persons entitled to occupy
the Building.         The use and occupancy by Tenant of the Premises shall
include the non-exclusive use of the Common Area (except those portions of the
Common Area on which have been constructed or placed permanent or temporary
kiosks, displays, carts and stands and except areas used in the maintenance or
operation of the Project) in common with Landlord and the other tenants of the
Building and their customers and invitees.         Landlord shall have the sole
and exclusive control of the Common Area, and the right to make changes to the
Common Area. Landlord’s rights shall include, but not be limited to,

Page 2 of 12

 



--------------------------------------------------------------------------------



 



      the right to (a) restrain the use of the Common Area by unauthorized
persons; (b) utilize from time to time any portion of the Common Area for
promotional, entertainment and related matters; (c) place permanent or temporary
kiosks, displays, carts and stands in the Common Area and to lease same to
tenants; provided, however, no such items will be placed in a manner which will
materially interfere with “Tenant’s ability to operate its business from the
Premises, materially impair ingress, egress or other access to or from the
Premises, or materially impair the visibility of the Premises; (d) temporarily
close any portion of the Common Area for repairs, improvements or Alterations,
to discourage noncustomer use, to prevent dedication or an easement by
prescription or for any other reason deemed sufficient in Landlord’s reasonable
judgment; and (e) renovate, upgrade or change the shape and size of the Common
Area or add, eliminate or change the location of improvements to the Common Area
including, without limitation, buildings, parking areas, roadways and curb cuts,
and to construct buildings on the Common Area.     (c)   “Operating Expenses" as
used herein means all direct and indirect costs of operating, maintaining,
repairing and replacing of the Building and common areas and shall include by
way of illustration only: Taxes (whether assessed against Landlord or assessed
against Tenant and collected by Landlord, or both); water and sewer charges;
insurance premiums; utilities and janitorial service; labor; direct on-site
maintenance and operations labor; management fee and other management costs not
to exceed five percent (5%) of gross rental for all tenant suites; maintenance
of air conditioning and heating equipment for all tenant suites and all common
areas; maintenance of any elevators; supplies; materials: equipment; any
maintenance costs within any tenant’s premises not required to be maintained
directly by the tenant; and repair, replacement and upkeep of all parking,
landscaping and common areas (all of the foregoing collectively referred to
herein as “Operating Expenses”). Operating Expenses shall not include management
related expenses such as office, bookkeeping and phone expenses (as these
expenses are included in the management fee), nor shall such expenses include
depreciation on the Building or equipment therein, loan payments, executive
salaries or real estate commissions, or capital expenditures (as defined by
Generally Accepted Accounting Principals).     (d)   In determining the amount
of Operating Expenses for any calendar year during the Term, including the Base
Operating Year, if less than ninety-five percent (95%) of the rentable area of
the Building shall have been occupied by tenant(s) at any time during any such
calendar year.Operating Expenses shall be determined for such calendar year to
be an amount equal to the expenses which would normally be expected to be
incurred had such occupancy been ninety-five percent (95%) throughout such
calendar year.     (e)   An Operating Expense Adjustment shall be made by the
Landlord as soon as possible after the first day of January each year following
the “Base Year” Landlord shall endeavor to give Tenant on or before the first
day of March of each year an estimate of the Operating Expense Adjustment for
the following fiscal year but failure by Landlord to give such estimate by said
date shall not constitute a waiver by Landlord of its right to require the
increase in rent caused by the Operating Expense Adjustment.Upon receipt of the
estimate, Tenant shall pay in full the total amount of increase due for the
prior year (less any estimated payments).In addition, for the then current year,
the estimated amount of any such increase for said current year shall be divided
into twelve (12) equal monthly installments and Tenant shall pay to Landlord,
concurrently with the regular monthly rent payment next due following the
receipt of such statement, an amount equal to one (1) monthly installment of
such excess expenses multiplied by the number of months from the commencement of
the fiscal year in which said statement is submitted to the month of such
payment, both months inclusive Subsequent installments shall be payable
concurrently with regular monthly rent payments for the balance of that fiscal
year and shall continue until that fiscal year’s statement is rendered.If in any
fiscal year the Tenant’s share of Operating Expenses is less than the preceding
year then upon receipt of Landlord’s statement, any overpayment made by Tenant
on the monthly installment basis provided above shall be credited towards the
next month’s rent falling due. Even though the term has expired and Tenant has
vacated the Premises, when the final determination is made of Tenant’s share of
Operating Expenses for the year in which the Lease terminates, Tenant shall
immediately pay any increase due over the estimated costs paid and conversely
any overpayment made in the event said costs decrease shall be immediately
rebated by Landlord to Tenant.     (f)   Landlord shall pay all janitorial and
electrical charges subject to any attached schedule and Building Rules and
Regulations.     (g)   For the purpose of this Lease, any charges for Operating
Expense Adjustments herein are collectively considered as “Additional Rent.”

Page 3 of 12

 



--------------------------------------------------------------------------------



 



  (h)   Notwithstanding anything contained in this Article, the rent payable by
Tenant shall in no event be less than the rent specified in Article 5.

8.    ELECTRICITY EXPENSES-ADDITIONAL RENT

(a) Landlord shall redistribute or make available within the Premises electrical
energy to or for the use of Tenant in the Premises for the operation of the
lighting fixtures and the electrical receptacles installed in the Premises and
for the operation of any other electrical equipment within the Premises approved
by Landlord. Tenant shall pay Landlord as Additional Rent, an “Electricity
Payment” equal to Tenant’s Pro Rata Share of the cost of the electrical energy
consumed in the Office Building (the “Electricity Expense”), calculated at the
then applicable rate prescribed by the public utility company serving the Office
Building, plus any taxes or other charges in connection therewith.If any tax
shall be imposed upon Landlord’s receipts from the sale or resale of electrical
energy to the tenants in the Office Building, Tenant’s Pro Rata Share thereof
shall be passed on to, included in the bill of, and paid by Tenant if and to the
extent permitted by law.If either the supply or character of electrical service
is changed by the public utility or other company supplying electrical service
to the Office Building for any reason whatsoever or is no longer suitable for
Tenant’s requirements, no such change or unsuitability shall constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of Base Rent or Additional Rent, or relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Landlord,
or its agents, by reason of inconvenience or annoyance to Tenant, or injury to
or interruption of Tenant’s business, or otherwise.

(b) Tenant agrees to pay monthly, as Additional Rent, one-twelfth (1/12) of
Landlord’s estimate of Tenant’s Electricity Payment for the then current
calendar year.Landlord will give Tenant written notice from time to time of such
estimated amounts, and Tenant shall pay such amounts monthly to Landlord in the
same manner and at the same time as Base Rent.As soon as is reasonably
practicable following the end of the calendar year, Landlord will submit to
Tenant a statement showing in reasonable detail Electricity Expenses on a per
rentable square foot basis for the preceding calendar year along with a
reconciliation of estimated payments made by Tenant as compared to Tenant’s
actual Electricity Payment for such calendar year (each, an “Electricity
Statement”).Within thirty (30) days after receipt of an Electricity Statement,
Tenant shall pay to Landlord any additional amounts owed to Landlord as shown on
the Electricity Statement.Any payments due under this Section shall be prorated
for any partial calendar year occurring during the Term.Tenant’s obligation to
pay any amounts due under this Section shall survive the Expiration Date or
earlier termination of this Lease.Any over payment made by Tenant on the monthly
installment basis provided above shall be credited towards the next month’s rent
coming due.

     (c) Any additional feeders or risers which are required to supply any
additional electrical requirements which Tenant may have, and all other
equipment proper and necessary in connection with such feeders or risers, shall
be installed by Landlord upon Tenant’s request, at the sole cost and expense of
Tenant, provided that, in Landlord’s reasonable judgment, such additional
feeders or risers are necessary and are permissible under applicable laws and
insurance regulations and the installation of such feeders or risers will not
cause permanent damage or injury to the Office Building or the Premises or cause
or create a dangerous or hazardous condition or entail excessive or unreasonable
alterations or interfere with or disturb other tenants or occupants of the
Office Building .At no time shall the use of electrical energy in the Premises
exceed the capacity of the existing feeders or wiring installations then serving
the Premises.Tenant shall not make or perform, or permit the making or
performance of, any alterations to wiring installations or other electrical
facilities in or serving the Premises without the prior consent of Landlord in
each instance.Any such alterations, additions or consent by Landlord shall be
subject to the provisions of this Lease If Landlord shall grant its consent, all
additional feeders, risers or other equipment required therefor shall be
installed by Landlord and the cost thereof shall be paid by Tenant, as
Additional Rent, within ten (10) days after the rendition of a bill therefor.

     (d) Landlord reserves the right to discontinue furnishing electricity to
Tenant in the Premises on not less than sixty (60) days notice to Tenant.If
Landlord exercises such right to discontinue, or is compelled to discontinue
furnishing electricity to Tenant, this Lease shall continue in full force and
effect and shall be unaffected thereby, except only that from and after the
effective date of such discontinuance, Landlord shall not be obligated to
furnish electricity to Tenant and Tenant shall not be obligated to pay Landlord
as additional rent for any such electricity.If Landlord so discontinues
furnishing electricity to Tenant, Tenant shall arrange to obtain electricity
directly from the public utility or other company servicing the Building.Such
electricity may be furnished to Tenant by means of the then existing electrical
facilities serving the Premises to the extent that the same are available,
suitable and safe for such purposes.All meters and all additional panel boards,
feeders, risers, wiring, and other conductors and equipment which may be
required to obtain electricity, of substantially the same quantity, quality and
character, shall be installed by Landlord at Landlord’s sole cost and
expense.Landlord shall not voluntarily discontinue furnishing electricity to
Tenant until Tenant is able to receive electricity directly from the public
utility or other company serving the Building.

(e) Landlord shall not be liable to Tenant in any way for any interruption,
curtailment by reason of

Page 4 of 12

 



--------------------------------------------------------------------------------



 



any requirement, act or omission of Landlord or of any public utility or other
company servicing the Building with electricity or for any other reason except
Landlord’s negligence or willful misconduct.



  (f)   Upon reasonable prior notice, during business hours, and not more than
once every six (6) months during the Term, Tenant shall have the right to audit
Landlord’s electricity expenses.



9.   USE. Tenant shall use the Premises for a bank location and shall not use or
permit the Premises to be used for any other purpose without the prior written
consent of Landlord Tenant shall not do or permit anything to be done in or
about the Premises nor bring or keep anything therein which will in any way
increase the existing rate of or affect any fire or other insurance upon the
Building or any of its contents, or cause cancellation of any insurance policy
covering said Building or any part thereof or any of its contents.Tenant shall
not do or permit anything to be done in or about the Premises which will in any
way obstruct or interfere with the rights of other tenants or occupants of the
Building or injure or annoy them or use or allow the Premises to be used for any
improper immoral, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises.Tenant shall not
commit or suffer to be committed any waste in or upon the Premises.   10.  
SIGNAGE. Landlord, at Landlord’s sole cost and expense, shall provide lobby
directory signage and suite entry signage.Tenant, at Tenant’s sole cost and
expense shall have the right to building top signage facing El Camino Real.All
signage shall be subject to all restrictions set forth by the City of Carlsbad
sign ordinance, Landlord’s sign criteria, Exhibit “D”, and Architectural review.
  11.   COMPLIANCE WITH LAW. Tenant shall not use the Premises or permit
anything to be done in or about the Premises which will in any way conflict with
any law, statute, ordinance or governmental rule or regulation now in force or
which may hereafter be enacted or promulgated Tenant shall, at its sole cost and
expense, promptly comply with all laws, statutes, ordinances and governmental
rules, regulations or requirements now in force or which may hereafter be in
force, and with the requirements of any board of fire insurance underwriters or
other similar bodies now or hereafter constituted, relating to, or affecting the
condition, use or occupancy of the Premises, excluding structural changes not
related to or affected by Tenant’s improvements or acts.The judgment of any
court of competent jurisdiction or the admission of Tenant in any action against
Tenant, whether Landlord be a party thereto or not, that Tenant has violated any
law, statute, ordinance or governmental rule, regulation or requirements, shall
be conclusive of that fact as between the Land lord and ‘Tenant.   12.  
ALTERATIONS AND ADDITIONS. Tenant shall not make or suffer to be made any
alterations, additions or improvements to or of the Premises or any part thereof
without the written consent of Landlord first had and obtained, which consent
shall not be unreasonably withheld or delayed, and any alterations, additions or
improvements to or of said Premises, including, but not limited to, wall
covering, paneling and built-in cabinet work, but excepting movable furniture
and trade fixtures, shall on the expiration of the term become a part of the
realty and belong to Landlord and shall be surrendered with the Premises.In the
event Landlord consents to the making of any alterations, additions or
improvements to the Premises by Tenant, the same shall be made by Tenant at
Tenant’s sole cost and expense, and any contractor or person selected by Tenant
to make the same must first be approved of in writing by the Landlord, which
consent shall not be unreasonably withheld.Upon the expiration or sooner
termination of the term hereof, Tenant shall, upon written demand by Landlord,
given at least thirty (30) days prior to the end of the term at Tenant’s sole
cost and expense, forthwith and with all due diligence remove any alterations,
additions, or improvements made by Tenant, designated by Landlord to be removed,
and Tenant shall, forthwith and with all due diligence at its sole cost and
expense, repair any damage to the Premises caused by such removal.   13.  
REPAIRS



  (a)   By taking possession of the Premises, Tenant shall be deemed to have
accepted the Premises as being in good, sanitary order condition and
repair.Tenant shall, at Tenant’s sole cost and expense, keep the Premises and
every part thereof in good condition and repair damage thereto from causes
beyond the reasonable control of Tenant and ordinary wear and tear
excepted.Tenant shall upon the expiration or sooner termination of this Lease
surrender the Premises to Landlord in good condition, ordinary wear and tear and
damage from causes beyond the reasonable control of Tenant excepted Except as
specifically provided in an addendum to this Lease, if any, Landlord shall have
no obligation whatsoever to alter, remodel, improve, repair, decorate or paint
the Premises or any part thereof and the parties hereto affirm that Landlord has
made no representations to Tenant respecting the condition of the Premises or
the Building except as specifically herein set forth.     (b)   Notwithstanding
the provisions of Article l2 a.herein above, Landlord shall repair and maintain
the structural portions of the Building, including the basic plumbing, air
conditioning, heating, and electrical systems, installed or furnished by
Landlord, unless such maintenance and repairs are

Page 5 of 12

 



--------------------------------------------------------------------------------



 



      caused in part or in whole by the act, neglect, fault or omission of any
duty by Tenant, its agents, servants, employees or invitees, in which case
Tenant shall pay to Landlord the reasonable cost of such maintenance and
repairs. Landlord shall not be liable for any failure to make any such repairs
or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant.Except as provided in Article 23
hereof, there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements in or to any portion of the
Building or the Premises or in or to fixtures, appurtenances and equipment
therein.Tenant waives the right to make repairs at Landlord’s expense under any
law, statute or ordinance now or hereafter in effect.Landlord shall maintain the
building in a manner which is commensurate with other comparable buildings in
the Carlsbad Palomar Airport Class “A” office market.



14.   LIENS. Tenant shall keep the Premises and the property in which the
Premises are situated free from any liens arising out of any work performed,
materials furnished or obligations incurred by Tenant Landlord may require, at
Landlord’s sole option, that Tenant shall provide to Landlord, at Tenant’s sole
cost and expense, a lien and completion bond in an amount equal to one and
one-half (1 1/2) times any and all estimated cost of any improvements,
additions, or alterations in the Premises, to insure Landlord against any
liability for mechanics’ and materialmens’ liens and to insure completion of the
work.   15.   ASSIGNMENT AND SUBLETTING. Tenant shall not either voluntarily or
by operation of law, assign, transfer, mortgage, pledge, hypothecate or encumber
this Lease or any interest herein and shall not sublet the Premises or any part
thereof or any right or privilege appurtenant thereto, or suffer any other
person (the employees, agents or servants and invitees of Tenant excepted) to
occupy or use the said Premises, or any portion thereof, without the written
consent of Landlord first had and obtained, which consent shall not be
unreasonably withheld.A consent to one assignment, subletting, occupation or use
by any other person shall not be deemed to be a consent to any subsequent
assignment, subletting, occupation or use by another person.Any such assignment
or subletting without such consent shall be void, and shall, at the option of
Landlord, constitute a default under this Lease Written consent shall not be
required where the assignment results from a sale or merger between Tenant and a
third party of all or substantially all of Tenant’s business, which sale or
merger is approved by a government regulatory agency, provided, however, that
the third party seeking to purchase or merge with the “Tenant shall have a net
worth equal to or greater than that of Tenant (the “Exempt ‘Transaction”).With
respect to such Exempt Transaction, Tenant shall notify Landlord in writing in
advance of the closing of the proposed sale or merger, and such notice shall
include such financial statements reasonably necessary for Landlord to ascertain
the financial position of the parties.   16.   HOLD HARMLESS. Tenant shall
indemnify and hold harmless Landlord against and from any and all claims arising
from Tenant’s use of the Premises for the conduct of its business or from any
activity, work, or other thing done, permitted or suffered by Tenant in or about
the Building, and shall further indemnify and hold harmless Landlord against and
from any and all claims arising from any breach or default in the performance of
any obligation on Tenant’s part to be performed under the terms of this Lease,
or arising from any act or negligence of Tenant, or any officer, agent,
employee, guest, or invitee of Tenant, and from all and against all costs,
attorneys’ fees, expenses and liabilities incurred in or about any such claim or
any action or proceeding brought thereon. If in any case, action or proceeding
shall be brought against Landlord by reason of any such claim, Tenant upon
notice from Landlord shall defend the same at Tenant’s expense by counsel
reasonably satisfactory to Landlord. Tenant as a material part of the
consideration to Landlord hereby assumes all risk of damage to property or
injury to persons, in, upon or about the Premises, from any cause other than
Landlord’s negligence, and Tenant hereby waives all claims in respect thereof
against Landlord.       Landlord or its agents shall not he liable for any
damage to property entrusted to employees of the Building, nor for loss or
damage to any property by theft or otherwise, nor for any injury to or damage to
persons or property resulting from fire, explosion, falling plaster steam, gas,
electricity, water or rain which may leak from any part of the Building or from
the pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other place resulting from dampness or any other cause
whatsoever unless caused by or due to the negligence of Landlord, its agents,
servants or employees. Landlord or its agents shall not be liable for
interference with the light or other incorporeal hereditaments, loss of business
by Tenant, nor shall Landlord be liable for any latent defect in the Premises or
in the Building.Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Premises or in the Building or of defects therein or in the
fixtures or equipment.   17.   SUBROGATION. Landlord and Tenant hereby mutually
waive their respective rights of recovery against each other for any loss
insured by fire, extended coverage and other property insurance policies
existing for the benefit of the respective parties.Each party shall obtain any
special endorsements, if required by their insurer to evidence compliance with
the aforementioned waiver

Page 6 of 12

 



--------------------------------------------------------------------------------



 



18.   LIABILITY INSURANCE. Tenant shall, at Tenant’s expense, obtain and keep in
force during the term of this Lease a policy of comprehensive public liability
insurance insuring Landlord and Tenant against any liability arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto. The limit of said insurance shall not, however limit the
liability of the Tenant hereunder. Tenant may carry said insurance under a
blanket policy, providing, however, said insurance by Tenant shall have a
Landlord’s protective liability endorsement attached thereto. If Tenant shall
fail to procure and maintain said insurance, Landlord may, but shall not be
required to, procure and maintain same, but at the expense of Tenant. Insurance
required hereunder shall be in companies acceptable to Landlord Tenant shall
deliver to Landlord prior to occupancy of the Premises copies of policies of
liability insurance required herein or certificates evidencing the existence and
amounts of such insurance with loss payable clauses satisfactory to Landlord No
policy shall be cancelable or subject to reduction of coverage except after
thirty (30) clays’ prior written notice to Landlord. The amount of liability
insurance to be carried by Tenant shall be no less than $1,000,000 00. Tenant
shall have Landlord named as an additional insured on the policy.   19.  
SERVICES AND UTILITIES. Landlord shall maintain and keep lighted the common
stairs, common entries, elevators (if any) and toilet rooms in the Building of
which the Premises are a part. Landlord shall not be liable for and Tenant shall
not be entitled to, any reduction of rent by reason of Landlord’s failure to
furnish any of the foregoing when such failure is caused by accident, breakage,
repairs, strikes, lockouts or other labor disturbances or labor disputes of any
character or by any other cause, similar or dissimilar beyond the reasonable
control of Landlord. Landlord shall not be liable under any circumstances for a
loss of or injury to property however occurring through or in connection with or
incidental to failure to furnish any of the foregoing.   20.   PROPERTY TAXES.
Tenant shall pay, or cause to be paid, before delinquency, any and all taxes
levied or assessed and which become payable during the term hereof upon all
Tenant’s leasehold improvements, equipment, furniture, Fixtures and personal
property located in the Premises; except that which has been paid for by
Landlord, and is the standard of the Building. In the event any or all of the
Tenant’s leasehold improvements, equipment, furniture, fixtures and personal
property shall be assessed and taxed with the Building, Tenant shall pay to
Landlord its share of such taxes within ten (10) days after delivery to Tenant
by Landlord of a statement in writing setting forth the amount of such taxes
applicable to Tenant’s property.   21.   RULES AND REGULATIONS. Tenant shall
faithfully observe and comply with the Rules and Regulations (Exhibit “B”) that
Landlord shall from time to time promulgate. Landlord reserves the right from
time to time to make all reasonable modifications to said rules which shall be
binding upon Tenant upon delivery of a copy of them to Tenant. Landlord shall
not be responsible to Tenant for the nonperformance of any of said rules by any
other tenants or occupants.   22.   HOLDING OVER. If Tenant remains in
possession of the Premises or any part thereof after the expiration of the term
hereof, with the express written consent of Landlord, such occupancy shall be a
tenancy from month-to-month. Any holding over by Tenant, with or without the
consent of Landlord, shall be at a rental comprised of one hundred fifty percent
(150%) of the amount of the last month’s basic rent together with all other
charges payable hereunder including but not limited to the Operating Expense
Adjustment, and upon all the terms hereof applicable to a month-to-month
tenancy.   23.   ENTRY BY LANDLORD. Landlord reserves and shall at any and all
times have the right to enter the Premises upon reasonable Notice taking into
account the nature of Tenant’s banking business (except in the case of an
emergency), to inspect the same, to supply any service to be provided by
Landlord to Tenant hereunder, to submit said Premises to prospective purchasers
or Tenants, to post notices of nonresponsibility, and to alter, improve or
repair the Premises and any portion of the Building of which the Premises are a
part that Landlord may deem necessary or desirable, without abatement of rent
and may for that purpose erect scaffolding and other necessary structures where
reasonably required by the character of the work to be performed, always
providing that the entrance to the Premises shall not be blocked thereby, and
further providing that the business of Tenant shall not be interfered with
unreasonably. Tenant hereby waives any claim for damages or for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby. For
each of the aforesaid purposes, Landlord shall at all times have and retain a
key with which to unlock all of the doors, in, upon and about the Premises,
excluding Tenant’s vaults, safes and files, and Landlord shall have the right to
use any and all means which Landlord may deem proper to open said doors in an
emergency, in order to obtain entry to the Premises without liability to Tenant
except for any failure to exercise due care for Tenant’s property. Any entry to
the Premises obtained by Landlord by any of said means, or otherwise shall not
under any circumstances be construed or deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction of Tenant from the
Premises or any portion thereof.

Page 7 of 12

 



--------------------------------------------------------------------------------



 



24.   RECONSTRUCTION. If the Premises or the Building of which the Premises are
a part are damaged by fire or other perils covered by extended coverage
insurance, Landlord agrees to forthwith repair the same; and this Lease shall
remain in full force and effect, except that Tenant shall be entitled to a
proportionate reduction of the rent while such repairs are being made, such
proportionate reduction to be based upon the extent to which the making of such
repairs shall materially interfere with the business carried on by the Tenant in
the Premises. If the damage is due to the fault or neglect of Tenant or its
employees, there shall be no abatement of rent. If the Premises or the Building
of which the Premises are a part are damaged as a result of any cause other than
the perils covered by fire and extended coverage insurance, then Landlord shall
forthwith repair the same, provided the extent of the destruction is less than
ten percent (10%) of the then full replacement cost of the Premises or the
Building of which the Premises are a part. If the destruction of the Premises or
the Building is to an extent greater than ten percent (10%) of the full
replacement cost, then Landlord shall have the option; (a) to repair or restore
such damage, this Lease continuing in full force and effect, but the rent to be
proportionately reduced as hereinabove in this Article provided; or (b) give
notice to Tenant at any time within sixty (60) days after such damage
terminating this Lease as of the date specified in such notice, which date shall
be no less than thirty (30) days and no more than sixty (60) days after the
giving of such notice. In the event of giving such notice, this Lease shall
expire and all interest of Tenant in the Premises shall terminate on the date so
specified in such notice and the rent, reduced by a proportionate amount, based
upon the extent, in ally, to which such damage materially interfered with the
business carried on by the Tenant in the Premises, shall be paid up to the date
of such termination.       Notwithstanding anything to the contrary contained in
this Article, Landlord shall not have any obligation whatsoever to repair
reconstruct or restore the Premises when the damage resulting from any casualty
covered under this Article occurs during the last twelve (12) months of the term
of this Lease or any extension thereof. Landlord shall not be required to repair
any injury or damage by fire or other cause, or to make any repairs or
replacements of any panels, decoration, office fixtures, railings, floor
covering, partitions, or any other property installed in the Premises by Tenant.
Tenant shall not be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises, Tenant’s personal
property or any inconvenience or annoyance occasioned by such damage, repair
reconstruction or restoration.   25.   DEFAULT. The occurrence of any one or
more of the following events shall constitute a default and breach of this Lease
by Tenant



  (a)   The abandonment of the Premises by Tenant.     (b)   the failure by
Tenant to make any payment of rent or any other payment required to be made by
Tenant hereunder as and when due where such failure shall continue for a period
of three (3) days after written notice thereof by Landlord to Tenant.     (c)  
The failure by Tenant to observe or perform any of the covenants, conditions or
provisions of this Lease to be observed or performed by Tenant, other than
described in Article 24 b above, where such failure shall continue for a period
of thirty (30) days after written notice thereof by Landlord to Tenant;
provided, however that if the nature of Tenant’s default is such that more than
thirty (30) days are reasonably required for its cure, then Tenant shall not be
deemed to be in default if Tenant commences such cure within said thirty
(30) day period and thereafter diligently prosecutes such cure to completion.  
  (d)   The making by Tenant of any general assignment or general arrangement
for the benefit of creditors; or the filing by or against Tenant of a petition
to have Tenant adjudged bankrupt, or a petition or reorganization or arrangement
under any law relating to bankruptcy (unless, in the case of a petition filed
against Tenant, the same is dismissed within sixty (60) days); or the
appointment of a trustee or a receiver to take possession of substantially all
of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease, where possession is not restored to Tenant within thirty (30) days; or
the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged in thirty (30) days.



26.   REMEDIES IN DEFAULT. In the event of any such material default or breach
by Tenant, Landlord may at any time thereafter, with or without notice or demand
and without limiting Landlord in the exercise of a right or remedy which
Landlord may have by reason of such default or breach:



  (a)   Terminate Tenant’s right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Tenant shall immediately
surrender possession of the Premises to Landlord. In such event Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s default including, (i) the worth at the time of the award of all unpaid
rent, including without limitation basic rent, and other charges including
Operating Expense Adjustments which have been earned at the time of the
termination; (ii) the worth at the

Page 8 of 12

 



--------------------------------------------------------------------------------



 



      time of the award of the amount by which the unpaid basic rent and other
charges which would have been earned after termination until the time of the
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; (iii) the worth at the time of the award of the amount by
which the unpaid basic rent and other charges which would have been paid for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; and (iv) any other
amount necessary to compensate Landlord for all the detriment proximately caused
by Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom, including, but
not limited to, any cost or expenses incurred by Landlord in maintaining or
preserving the Premises after such default, the cost of recovering possession of
the Premises, expenses of reletting, including necessary repair or restoration
of the Premises, Landlord’s reasonable attorneys’ fees incurred in connection
therewith, and any real estate commissions. As used in subparts (i) and
(ii) above, the “worth at the time of the award” is computed by allowing
interest on unpaid amounts at ten percent (10%) per annum. As used in subpart
(iii) above, the “worth at the time of the award” is computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of the award plus one percent (1%) per annum.



  (b)   Maintain Tenant’s right to possession, in which case this Lease shall
continue in effect whether or not Tenant shall have abandoned the Premises. In
such event Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due hereunder.     (c)   Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decision of the State in which the Premises
are located.



27. EMINENT DOMAIN. If more than twenty-five (25%) percent of the Premises shall
be taken or appropriated by any public or quasi-public authority under the power
of eminent domain, either party hereto shall have the right, at Its option, to
terminate this Lease, and Landlord shall be entitled to any and all income,
rent, award, or any interest therein whatsoever which may be paid or made In
connection with such public or quasi-public use or purpose, and Tenant shall
have no claim against Landlord for the value of any unexpired term of this
Lease. If either less than or more than twenty-five (25%) percent of the
Premises is taken, and neither party elects to terminate as herein provided, the
rent thereafter to be paid shall be equitably reduced. If any part of the
Building other than the Premises may be so taken or appropriated, Landlord shall
have the right at its option to terminate this Lease and shall be entitled to
the entire award as above provided.   28.   OFFSET STATEMENT. Tenant shall at
any time and from time to time upon not less than ten (10) days’ prior written
notice from Landlord, on Landlord’s or lender’s form, execute, acknowledge and
deliver to Landlord a statement in writing. (a) certifying that this Lease is
unmodified and in full force and effect (or if modified, stating the nature of
such modification and certifying that this Lease as so modified, is in full
force and effect), and the date to which the rent and other charges and paid in
advance, if any, and (b) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed. Any such statement may be relied upon by any
prospective purchaser or encumbrance of all or any portion of the real property
of which the Premises are a part.   29.   PARKING. Tenant shall have the right
to use in common with other tenants or occupants of the Building the parking
facilities of the Building, subject to the rules and regulations of Landlord for
such parking facilities as attached hereto as Exhibit “C” which may be altered
by Landlord at any time or from time to time during the term hereof. Landlord
reserves the right to designate certain spaces for the exclusive use of certain
tenants or entities.   30.   AUTHORITY OF PARTIES



  (a)   Corporate Authority. If Tenant is a corporation, each individual
executing this Lease on behalf of said corporation represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of said
corporation, in accordance with a duly adopted resolution of the board of
directors of said corporation or in accordance with the bylaws of said
corporation, and that this Lease is binding upon said corporation in accordance
with its terms.     (b)   Limitation On Liability. In consideration of the
benefits accruing hereunder, Tenant on behalf of itself and all successors and
assigns of Tenant covenants and agrees that, in the event of any actual or
alleged failure, breach or default hereunder by Landlord: (a) Tenant’s recourse
against Landlord for monetary damages will be limited to Landlord’s interest in
the Building including, subject to the prior rights of any mortgagee, Landlord’s
interest in the rents of the Building and any insurance proceeds payable to
Landlord; (b) Except as may be necessary to secure jurisdiction of the
partnership, no partner of Landlord shall be sued or named as a party in any
suit or action and no

Page 9 of 12

 



--------------------------------------------------------------------------------



 



      service of process shall be made against any partner of Landlord; (c) No
partner of Landlord shall be required to answer or otherwise plead to any
service of process; (d) No judgment will be taken against any partner of
Landlord and any judgment taken against any partner of Landlord may be vacated
and set aside at any time after the fact; (e) No writ of execution will be
levied against the assets of any partner of Landlord; (f) The obligations under
this Lease do not constitute personal obligations of the individual partners,
directors, officers or shareholders of Landlord, and Tenant shall not seek
recourse against the individual partners, directors, officers or shareholders of
Landlord or ally of their personal assets for satisfaction of any liability in
respect to this Lease; and (g) These covenants and agreements are enforceable
both by Landlord and also by any partner of Landlord.

31. GENERAL PROVISIONS.



  (a)   Addenda, Exhibits and Riders. All addenda, exhibits and riders, if any,
signed by Landlord and Tenant and endorsed on or affixed to this Lease are a
part hereof.     (b)   Waiver. The waiver by Landlord of any term, covenant or
condition herein contained shall not be deemed to be a waiver of such term,
covenant or condition on any subsequent breach of the same or any other term,
covenant or condition herein contained. The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of the Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of the acceptance of
such rent.     (c)   Notices. All notices and demands which may or are to be
required or permitted to be given by either party to the other hereunder shall
be in writing. All notices and demands by Landlord to Tenant shall be sent by
United States Mail, postage prepaid, addressed to Tenant at the Premises, or to
such other place as Tenant may from time to time designate in a notice to
Landlord. All notices and demands by Tenant to Landlord shall be sent by United
States Mail, postage prepaid, addressed to Landlord at the Office of the
Building, or to such other person or place as Landlord may from time to time
designate in a notice to Tenant.     (d)   Joint Obligation. If more than one
person executes this Lease on behalf of Tenant, the obligations hereunder
imposed upon Tenant shall be imposed jointly and severally on such parties.    
(e)   Marginal Headings. The marginal headings and Article titles to the
Articles of this Lease are not a part of this Lease and shall have no effect
upon the construction or Interpretation of any part hereof.     (f)   Time. Time
is of the essence of this Lease and each and all of its provisions in which
performance is a factor.     (g)   Recordation. Neither Landlord nor Tenant
shall record this Lease or a short form memorandum hereof without the prior
written consent of the other party.     (h)   Quiet Possession. Upon Tenant
paying the rent reserved hereunder and observing and performing all of the
covenants, conditions and provisions on Tenant’s part to be observed and
performed hereunder Tenant shall have quiet possession of the Premises for the
entire term hereof, subject to all the provisions of this Lease.     (i)   Late
Charges. Tenant hereby acknowledges that late payment by Tenant to Landlord of
rent or other sums due hereunder will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed upon Landlord by
terms of any mortgage or trust deed covering the Premises. Accordingly, if any
installment of rent or of a sum due from Tenant shall not be received by
Landlord or Landlord’s designee within five (5) days of when due that said
amount is past due, then Tenant shall pay to Landlord a late charge equal to ten
percent (10%) of such overdue amount The parties hereby agree that such late
charge represents a fair and reasonable estimate of the cost that Landlord will
incur by reason of the late payment by Tenant. Acceptance of any such late
charge by the Landlord shall in no event constitute a waiver of Tenant’s default
with respect to such overdue amount, nor prevent Landlord from exercising any of
the other rights and remedies granted hereunder.     (j)   Prior Agreements.
This Lease contains all of the agreements of the parties hereto with respect to
any matter covered or mentioned in this Lease, and no prior agreements or
understanding pertaining to any such matters shall be effective for any purpose.
No provision of this Lease may be amended or added to except by an agreement In
writing signed by both parties hereto or their respective
successors-in-interest. This Lease shall not be effective or binding on any
party until fully executed by both parties hereto.

Page 10 of 12

 



--------------------------------------------------------------------------------



 



  (k)   Inability to Perform. This Lease and the obligations of Tenant hereunder
shall not be affected or impaired because Landlord is unable to fulfill any of
its obligations hereunder or is delayed in doing so, if such inability or delay
is caused by reason of strike, labor troubles, acts of God, or any other cause
beyond the reasonable control of Landlord.     (l)   Attorneys’ Fees. In the
event of any action or proceeding brought by either party against the other
under this Lease the prevailing party shall be entitled to recover all costs and
expenses including the fees of its attorneys in such action or proceeding in
such amount as the court may adjudge reasonable as attorneys’ fees.     (m)  
Sale of Premises by Landlord. In the event of any sale of the Building, Landlord
shall be and is hereby entirely freed and relieved of all liability under any
and all of its covenants and obligations contained in or derived from this Lease
arising out of any act, occurrence or omission occurring after the consummation
of such sale; and the purchaser at such sale or any subsequent sale of the
Premises shall be deemed, without any further agreement between the parties or
their successors-in-interest or between the parties and any such purchaser, to
have assumed and agreed to carry out any and all of the covenants and
obligations of Landlord under this Lease.     (n)   Subordination, Adornment.
Upon request of Landlord, Tenant will in writing, and within ten (10) days of
written notice, subordinate its rights hereunder to the lien of any mortgage,
deed of trust to any bank, insurance company or other lending institution, now
or hereafter in force against the land and Building of which the Premises are a
part, and upon any buildings hereafter placed upon the land of which the
Premises are a part, and to all advances made or hereafter to be made upon the
security thereof. In the event any proceedings are brought for foreclosure, or
in the event of the exercise of the power of sale under any mortgage or deed of
trust made by the Landlord covering the Premises, Tenant shall attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as the
Landlord under this Lease. The provisions of this Article to the contrary
notwithstanding, and so long as Tenant is not in default hereunder this Lease
shall remain in full force and effect for the full term hereof.     (o)   Name.
Tenant shall not use the name of the Building or of the development in which the
Building is situated for any purpose other than as an address of the business to
be conducted by the Tenant in the Premises.     (p)   Severability. Any
provision of this Lease which shall prove to be invalid, void or illegal shall
in no way affect, impair or invalidate any other provision hereof and such other
provision shall remain In full force and effect.     (q)   Cumulative Remedies.
No reined), or election hereunder shall be deemed exclusive but shall, wherever
possible, be cumulative with all other remedies at law or in equity.     (r)  
Choice of Law. This Lease shall be governed by the laws of the State of
California in which the Premises are located and any actions taken hereunder
shall be filed in the County of San Diego.     (s)   Signs. Tenant shall not
place any sign upon the Premises or Building or conduct any auction thereon
without Landlord’s prior written consent. Landlord, at Landlord’s sole cost and
expense, shall provide suite entry and directory signage.



32.   BROKERS. Tenant warrants that it has no dealings with any real estate
broker or agents in connection with the negotiation of this Lease excepting only
Grubb & Ellis|BRE Commercial and it knows of no other real estate broker or
agent who is entitled to a commission in connection with this Lease. Landlord
shall be responsible for paying commissions to Grubb & Ellis/BRE.   33.  
CONDITION OF THE PREMISES. Landlord at Landlord’s sole cost and expense shall
provide new carpet and paint based upon a mutually agreed upon pattern and color
from the Landlord’s building standard materials. Otherwise, the Landlord shall
have no obligation to repair or improve the Premises.   34.   AFTER HOURS USE.
The Building shall be fully operational from 7:00 a.m. to 6:00 p.m. Monday
through Friday and 8:00 a.m. to 12:00 noon on Saturday, excluding holidays.
During hours other than those set forth in the preceding sentence, the Building
operating systems, i.e., HVAC and lighting shall be activated by a card-key
system provided by the Landlord. Tenant shall pay the cost of such after hours
use at utility rates charged by local public utilities plus any additional
expense incurred by Landlord In providing such after hours use and in keeping
account of the utilities so consumed. Following receipt of a statement from
Landlord, Tenant shall pay to Landlord, concurrently with the regular monthly
rent payment next due, the total amount due for after hours use of Building
operating systems.

Page 11 of 12





 



--------------------------------------------------------------------------------



 



35.       INCORPORATION OF EXHIBITS/ADDENDA. The following Exhibits and/or
Addenda are incorporated in this Lease by the Parties as though fully set forth
herein:

  Exhibit A: Premises Floor Plan   Exhibit B: Rules and Regulations   Exhibit C:
Parking Rules and Regulations   Exhibit D: Sign Criteria

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed by
their duly authorized representatives as of the date first written above.

      LANDLORD:   TENANT:      
Carlsbad Gateway Center, LLC
  Southwest Community Bank
A California Limited Liability, Company
  A California Banking Corporation  
By: Cornish Family Trust 11/14/89. member
  By: /s/ Frank J. Mercardante

--------------------------------------------------------------------------------

By: /s/ Christine A. Cornish

--------------------------------------------------------------------------------

  Print Name: Frank J. Mercardante
Its: CEO
Print Name: Christine A. Cornish
  Date:6-8-04
Its: Trustee
 
Date: 6/9/04
  By: /s/ Paul M. Weil

--------------------------------------------------------------------------------

 
  Print Name: Paul M. Weil

  Its: Secretary

  Date: 6-8-04

Page 12 of 12

 